                    Case 4:17-cr-00042-BMM Document 207 Filed 12/17/20 Page 1 of 8
                                       UNITED STATES DISTRICT COURT
                                     DISTRICT OF MONTANA GREAT FALLS DIVISION

 UNITED STATES OF AMERICA                                                         AMENDED JUDGMENT IN A CRIMINAL CASE

 v.                                                                               Case Number: CR 17-42-GF-BMM-1

 JOHN KEVIN MOORE                                                                 USM Number: 05550-046
 Date of Original Judgment or Last Amended Judgment:                              Shandor S. Badaruddin
 3/11/2019
 Reason for Amendment:                                                            Defendant’s Attorney

 ☒    Correction of sentence on remand (18 U.S.C. 3742(f)(1) and (2))       ☐     Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
                                                                                  3583(e))
 ☐    Reduction of Sentence for Changed Circumstances                       ☐     Modification of Imposed Term of Imprisonment for Extraordinary and
      (Fed.R.Crim.P.35(b))                                                        Compelling Reasons (18 U.S.C. § 3582(c)(1))
 ☐    Correction of Sentence by Sentencing Court (Fed.R.Crim.P.36)          ☐     Modification of Imposed Term of Imprisonment for Retroactive
                                                                                  Amendment(s) top the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
 ☐    Correction of Sentence for Clerical Mistake (Fed.R.Crim.P.36)         ☐     Direct Motion to District Court Pursuant   ☐ 28 U.S.C. § 2255 or
                                                                                        ☐     18 U.S.C. § 3559(c)(7)
                                                                            ☐     Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
 ☐ pleaded guilty to count(s)
     pleaded nolo contendere to count(s) which was
 ☐
     accepted by the court
     was found guilty on count(s) after a plea of not
 ☒
     guilty                                                     1 through 21 of the Superseding Indictment

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                     Offense Ended              Count

 18 U.S.C. § 1343      Wire Fraud                                                                        Sept. 2016                 1-11
 18 U.S.C. § 1957       Money Laundering-Engaging in Monetary Transactions                               7/28/2016                  12-20
                            in Property Dervied from Specified Unlawful Activity                         9/14/2016                  21
 18 U.S.C. § 1001(a)(2) False Statements


The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ☐ The defendant has been found not guilty on count(s)
 ☐ Count(s) ☐ is ☐ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                         12/17/2020
                                                                        Date of Imposition of Judgment



                                                                        Signature of Judge

                                                                        Brian Morris, Chief Judge
                                                                        United States District Court
                                                                        Name and Title of Judge

                                                                         12/17/2020
                                                                        Date
                   Case 4:17-cr-00042-BMM Document 207 Filed 12/17/20 Page 2 of 8
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                      Judgment -- Page 2 of 8

DEFENDANT:                JOHN KEVIN MOORE
CASE NUMBER:       CR 17-42-GF-BMM-1
NOTE: Changes are identified by (*)
                                                     IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

*98 months on Counts 1-20, and 60 months on Count 21, all to run concurrent. This term also shall run concurrent with the term
imposed in CR 18-57-GF-BMM-01.

 ☒ The court makes the following recommendations to the Bureau of Prisons:
    1. Continued placement at the Bureau of Prisons FCI Morgantown facility in Morgantown, West
         Virginia, to be near his family during his period of incarceration.

 ☒ The defendant is remanded to the custody of the United States Marshal.

 ☐ The defendant shall surrender to the United States Marshal for this district:

          ☐ at                                     ☐    a.m.           ☐   p.m.    on

          ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                            RETURN
I have executed this judgment as follows:


        Defendant delivered on                                    to


at                                     , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                                                   By
                                                                                    DEPUTY UNITED STATES MARSHAL
                   Case 4:17-cr-00042-BMM Document 207 Filed 12/17/20 Page 3 of 8
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                         Judgment -- Page 3 of 8

DEFENDANT:                 JOHN KEVIN MOORE
CASE NUMBER:       CR 17-42-GF-BMM-1
NOTE: Changes are identified by (*)
                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of : 3 years on Counts 1-21, to run
concurrent. This term also shall run concurrent with the term imposed in CR 18-57-GF-BMM-01.

         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

                                            MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           ☐ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
 4.   ☐    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           of restitution. (check if applicable)
 5. ☒      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6. ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
                    Case 4:17-cr-00042-BMM Document 207 Filed 12/17/20 Page 4 of 8
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                          Judgment -- Page 4 of 8

DEFENDANT:                 JOHN KEVIN MOORE
CASE NUMBER:       CR 17-42-GF-BMM-1
NOTE: Changes are identified by (*)
                               STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at the https://www.mtp.uscourts.gov/post-conviction-supervision.


 Defendant’s Signature                                                                             Date
                   Case 4:17-cr-00042-BMM Document 207 Filed 12/17/20 Page 5 of 8
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                        Judgment -- Page 5 of 8

DEFENDANT:                JOHN KEVIN MOORE
CASE NUMBER:       CR 17-42-GF-BMM-1
NOTE: Changes are identified by (*)
                                SPECIAL CONDITIONS OF SUPERVISION

1.      The defendant shall submit his person, residence, vehicles, and papers, to a search, with or without a
        warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of
        a condition of release. Failure to submit to search may be grounds for revocation. The defendant shall
        warn any other occupants that the premises may be subject to searches pursuant to this condition. The
        defendant shall allow seizure of suspected contraband for further examination.

2.      The defendant shall participate in a program for mental health treatment as deemed necessary by the
        United States Probation Office, until the defendant is released from the program by the probation officer.
        The defendant is to pay part or all the cost of this treatment, as directed by the United States Probation
        Office.

3.      All employment must be approved in advance in writing by the United States Probation Office. The
        defendant shall consent to third-party disclosure to any employer or potential employer.

4.      The defendant will provide the United States Probation Office with any requested financial information
        and shall incur no new lines of credit without prior approval of the United States Probation Office. You
        must notify the Probation Office of any material changes in your economic circumstances that might affect
        your ability to pay restitution, fines or special assessments.

5.      The defendant shall apply all monies received from income tax refunds, lottery winnings, judgments,
        and/or any other anticipated or unexpected financial gains to the outstanding Court-ordered financial
        obligation.

6.      While on supervision, the defendant will fulfill all tax obligations in adherence to Internal Revenue Service
        requirements.

7.      The defendant shall pay restitution in the amount of $2,222,817, which shall be due immediately upon
        sentencing. If the defendant fails to make the payment in full, he shall make payments at a rate of $200
        per month, or as otherwise directed by United States Probation. Payments shall be made to the Clerk,
        United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great Falls,
        MT 59404 and disbursed to the same victims as previously outlined in the Amended Judgment dated
        March 11, 2019.
                    Case 4:17-cr-00042-BMM Document 207 Filed 12/17/20 Page 6 of 8
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                               Judgment -- Page 6 of 8

DEFENDANT:                  JOHN KEVIN MOORE
CASE NUMBER:       CR 17-42-GF-BMM-1
NOTE: Changes are identified by (*)
                                       CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments.
                               Assessment                 JVTA               AVAA                 Fine                            Restitution
                                                  Assessment**        Assessment*
 TOTALS                            2,100.00                 N/A                N/A           WAIVED                            $2,222,817.00

          ☐               The determination of restitution is deferred until  An Amended Judgment in a Criminal Case
                          (AO245C) will be entered after such determination.
                         The defendant must make restitution (including community restitution) to the following payees in the
                          amount listed below.
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution of $2,222,817.00 to:

         BILL AND VICKI COFFEE/WESTERN RESOURCES/COFFEE COMMERCIAL
         $561,525.00

         DAN MORRISON
         $196,000.00

         TOM LILLIBRIDGE
         $400,000.00

         CANDRA NISWANGER
         $55,000.00

         PATRICIA SHIREY
         $25,000.00

         STEVEN SHRADER
         $290,000.00

         LISA LORGE
         $25,000.00

         JOSEPH WITHEY
         $249,200.00

         JANET WALTERS
         $73,500.00

         CHARLES JANTZEN
         $41,534.00

         DAVID CARTER
         $55,000.00

         JANET KILLEEN
         $25,000.00

         SCOTT CURRY
         $20,000.00
                         Case 4:17-cr-00042-BMM Document 207 Filed 12/17/20 Page 7 of 8
     AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                                 Judgment -- Page 7 of 8

    DEFENDANT:                   JOHN KEVIN MOORE
    CASE NUMBER:       CR 17-42-GF-BMM-1
    NOTE: Changes are identified by (*)
             DONNIE HEDLIND
             $40,000.00

             J.C. SKIDMORE
             $25,000.00

             ANITA AND STUART COLE
             $20,000.00

             RUSSELL AND BARBARA BLAIR
             $28,000.00

             JAMES DODKIN
             $36,500.00

             EDWARD JANES
             $2,000.00

             ELSIE MIRANTI
             $16,000.00

             RUSS GILBERTSON
             $19,000.00

             NIKO VALHOU
             $19,558.00


     ☐ Restitution amount ordered pursuant to plea agreement $
     ☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
           the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
           subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
*    ☒     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
           ☒ the interest requirement is waived for the          ☐ fine                            ☒ restitution
           ☐ the interest requirement for the                       ☐ fine                                ☐ restitution is modified as follows:
    *Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
    ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
    *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
    September 13, 1994, but before April 23, 1996.
                      Case 4:17-cr-00042-BMM Document 207 Filed 12/17/20 Page 8 of 8
 AO 245C (Rev. 11/19) Amended Judgment in a Criminal Case                                                                      Judgment -- Page 8 of 8

DEFENDANT:                    JOHN KEVIN MOORE
CASE NUMBER:       CR 17-42-GF-BMM-1
NOTE: Changes are identified by (*)
                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ☐ Lump sum payments of $                                             due immediately, balance due

       ☐ not later than                                         , or

       ☐ in accordance with                ☐      C,          ☐        D,       ☐       E, or       ☐       F below; or

 B     ☐ Payment to begin immediately (may be combined with                     ☐       C,          ☐       D, or              ☐       F below); or

 C     ☐ Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                                   (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment;
              or

 D     ☐ Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $                                   over a period of
                                (e.g., months or years), to commence                         (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or

 E     ☐ Payment during the term of supervised release will commence within                        (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
              time; or

 F     ☒ Special instructions regarding the payment of criminal monetary penalties:
              Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty payments are
              due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through the Bureau of
              Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to the Clerk, United States
              District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great Falls, MT 59404,
              **Assessment/Restitution John Kevin Moore ...

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

       Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        ☐ Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 ☐      The defendant shall pay the cost of prosecution.
 ☐ The defendant shall pay the following court cost(s):
 ☐ The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
